Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 is objected to because of the following informalities:  
Claim 7 recites “the entire layer.” This presumably should be “an entire layer.” 

Allowable Subject Matter 
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art fails to teach determining the first and second positions of the ends of the recoater blade comprises monitoring an amount of current delivered to one or more motors associated with the recoater blade. The closest prior art, Todorov teaches that build surface incongruities are measured via eddy current sensors on a recoater blade. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uckelmann et al. (US 20130108726 A1, hereinafter “Uckelmann”). 

Regarding claim 1, Uckelmann teaches a method (see Fig. 11 compared to Applicant’s Fig. 5B) of leveling a build surface of an additive manufacturing system, the method comprising: 
detecting an orientation (see Fig. 11; 0257 teaches laying powder down in an alpha angle) of a build surface; 
comparing (0257 teaches comparing the alpha angel to the direction of gravity) the orientation of the build surface to a reference orientation (the powder distribution showed in Fig. 11 also needs to distribute over a flat previous layer and an angled platform/conveyor in the same deposition, these are both reference orientations in addition to the reference to gravity); 
depositing a layer (see Fig. 11 showing depositing a layer) of material having a non-uniform thickness (the layer tapers gradually with the alpha2 angle incline) onto a portion of the build surface; and 
fusing (0260 teaches fusing with high powered lasers) at least a portion of the layer of material to form at least a portion of the build surface (see Fig. 11 showing supports extending down from the article to the conveyor as well as dividing walls 2061).

Regarding claim 2, Uckelmann teaches wherein the portion of the layer defines at least one anchor point (Fig. 11 shows dividing walls 2061 as well as supports built to connect the object to the conveyor/build surface) to which a manufactured part is coupled to the build surface during an additive manufacturing process.

Regarding claim 3, Uckelmann teaches wherein an orientation (parallel with gravity is substantially equal to the top of each layer that is deposited) of the build surface is substantially equal (level with gravity is substantially equal to the top of each layer that is deposited) to the reference orientation.

Regarding claim 4, Uckelmann teaches wherein the reference orientation is a level (see Fig. 11 showing a level orientation) orientation.

Regarding claim 5, Uckelmann teaches further comprising repeating the steps (see Fig. 11 showing multiple objects built in multiple layers; 0261 teaches repeated application) of depositing a layer of material and fusing at least a portion of the layer of material.

Regarding claim 6, Uckelmann teaches wherein the fused portions of each layer are aligned (see Fig. 11 showing supports that align from the conveyor to the object).

Regarding claim 7, Uckelmann teaches wherein the portion of the layer comprises substantially the entire (the walls 2061 extend through the entire vertical direction; the supports are substantially the entire vertical direction; the printed object covers almost the entire horizontal layer) layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorov (US 20160349215 A1) in view of Reynolds et al. (US 20170326806 A1, hereinafter “Reynolds”).

Regarding claim 8, Todorov teaches a method of locating a contact point between a recoater blade and an obstacle (see 0026) on a build surface, the method comprising: 
Translating (0026 teaches monitoring the build surface following the laser or immediately after the deposition of powder) a recoater blade in a first orientation (the recoater necessarily has an orientation) across a build surface in a first pass;
Detecting (0026 teaches that the build surface is monitored for surface geometry variations) a first contact point on the build surface based on a first contact between (0026 teaches monitoring in the direction of coating) the recoater blade and an obstacle on the build surface; 
Translating (0018 teaches analyzing the powder surface with sensor through a minimum number of passes; 0019 teaches that where sufficient incongruities exist the recoater will be repositioned and reexamine the location) the recoater blade in a second orientation (the claim does not say the second orientation is different) across the build surface in a second pass; 
Detecting (0026 teaches examining the component simultaneously for surface and subsurface discontinuities, conditions and surface irregularities with any orientation) a second contact point (0026 teaches monitoring for discontinuities plural) on the build surface based on a second contact between the recoater blade and the obstacle during the second pass (0026 teaches monitoring either in the direction of coating or as the laser is sintering); and 
determining a position (0025-0026 teaches that the entire layer may be monitored for discontinuities via an array of sensors) of the obstacle on the build surface based on the first contact point and the second contact point.
Todorov does not teach translating the recoater blade in a first orientation in a first pass and a second orientation in a second pass under the interpretation where the first orientation and the second orientation are different. 
In the same field of endeavor Reynolds teaches that a recoater may be pitched, yawed, oscillated, or otherwise moved in a drive axis A (this axis includes a forward and backward direction 134 shown in Fig. 4; see Fig. 5 teaching a reciprocating direction of oscillation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026). 

Regarding claim 9, Todorov does not explicitly teach determining a first line passing through the first contact point and parallel to the recoater blade when the recoater blade is in the first orientation; determining a second line passing through the second contact point and parallel to the recoater blade when the recoater blade is in the second orientation; and determining an intersection point of the first line and the second line.
However, Todorov teaches that its array of sensors may be used to map out a build area including various lines of a reference pattern (see Figs. 3-4 showing the mapping of the pattern). Todorov also teaches that where sufficient incongruities exist the recoater will be repositioned and reexamine incongruities in the powder surface (0019). Todorov’s recoater blade inherently has a position/angle as it translates across the build surface and back to reexamine the build surface incongruities. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have found the precise location of an incongruity based upon the recoater’s first pass, reexamination pass, and the recoater’s angle during those passes. 

	Regarding claim 10, Todorov teaches wherein determining the first line comprises determining first positions of ends (see Figs. 3-4c showing an analysis across the entire build surface, including the ends, based upon the position of the middle and ends of the recoater) of the recoater blade when the recoater blade is in the first orientation, and wherein determining the second line comprises determining second positions of the ends (0019 teaches that where sufficient incongruities exist the recoater will be repositioned and reexamine the location, which requires knowing the position of the ends of the recoater in the repositioning) of the recoater blade when the recoater blade is in the second orientation.
Todorov does not teach translating the recoater blade in a first orientation in a first pass and a second orientation in a second pass under the interpretation where the first orientation and the second orientation are different. 
In the same field of endeavor Reynolds teaches that a recoater may be pitched, yawed, oscillated, or otherwise moved in a drive axis A (this axis includes a forward and backward direction 134 shown in Fig. 4; see Fig. 5 teaching a reciprocating direction of oscillation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026). 

Regarding claim 11, Todorov teaches wherein determining the first and second positions of the ends of the recoater blade comprises reading at least one sensor (0026 teaches reading eddy current sensors) associated with the recoater blade.

Regarding claim 12, Todorov teaches wherein the at least one sensor comprises a motor encoder and or a displacement sensor (0007 teaches using an eddy current sensor, which monitors the depth, irregularities, or displacement of the deposited powder; see Figs. 3-4c).

Regarding claim 14, Todorov teaches a method of operating a recoater of an additive manufacturing system, the method comprising: 
obtaining a shape of a layer (see Figs. 3-4c showing obtaining a map of the layer and its incrongruities; 0026) in an additive manufacturing process; 
determining a portion of the shape (see Figs. 3-4c showing the layer mapped out entirely, which is more than a portion) of the layer having an edge parallel (various portions of the incongruities may be parallel to the recoater, for example where there is a circle/divot any tangent line may be a parallel edge to the recoater; 0021 teaches detecting cracks or holes)  to a recoater blade when the recoater blade is in a first orientation; 
displacing (0026 teaches the sensor works as the recoater moves) the recoater blade across a portion of the layer;
Todorov fails to teach moving the recoater blade from the first orientation to a second orientation prior to the recoater blade contacting the edge, wherein the recoater blade is not parallel to the edge when the recoater blade is in the second orientation.
In the same field of endeavor Reynolds teaches that a recoater may be pitched, yawed, oscillated, or otherwise moved in a drive axis A to remove incongruities in the powder layer (see 0023 and Figs. 4-5). Further, an oscillation may be in a B-axis (0024) such that the recoater is not parallel to the edge/surface of the powder layer as it is being oscillated. Reynolds also teaches that oscillation may occur either laterally or vertically with respect to the drive axis (0007). Finally, Reynolds teaches that one or more of the oscillation direction, magnitude, and/or frequency can be selected based upon the powder composition or the necessary means to smooth the powder layer (0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026). 

Regarding claim 15, Todorov fails to teach wherein the recoater blade is parallel to the layer in both the first orientation and second orientation.
In the same field of endeavor Reynolds teaches that a recoater may be oscillated either laterally or vertically with respect to the drive axis (0007). A lateral oscillation would be parallel to the layer. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026).

Regarding claim 16, Todorov fails to teach displacing the recoater blade past the edge while the recoater blade is in the second orientation.
In the same field of endeavor Reynolds teaches that a recoater may be pitched, yawed, oscillated, or otherwise moved in a drive axis A to remove incongruities in the powder layer and smooth it out (see 0023 and Figs. 4-5). Necessarily this would require the blade to move past the edge of an incongruity. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026).

Regarding claim 17, Todorov fails to teach teaches further comprising moving the recoater blade from the second orientation to the first orientation after displacing the recoater blade past the edge.
In the same field of endeavor Reynolds teaches that the pitch and yaw can be varied continuously along the drive axis A, which would include after an incongruity in the powder (0025 teaches that). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026).

Regarding claim 18, Todorov fails to teach moving the recoater blade from the second orientation to a third orientation after displacing the recoater blade past the edge. 
In the same field of endeavor Reynolds teaches that one or more of the oscillation direction, magnitude, and/or frequency can be selected based upon the powder composition or the necessary means to smooth the powder layer (0034). Thus, is would have been obvious to select a variety of oscillation angles/orientations throughout the recoating based upon the desired outcome. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026).

Regarding claim 19, Todorov teaches wherein the recoater blade is perpendicular (see Fig. 2 showing the recoater perpendicular to the scan direction) to a direction of movement of the recoater blade across the layer.

Regarding claim 20, Todorov fails to teach moving the recoater blade from the first orientation to the second orientation comprises dynamically yawing the recoater blade as the recoater blade is displaced across the portion of the layer.
In the same field of endeavor Reynolds teaches that the pitch and yaw can be varied continuously along the drive axis A, which would include after an incongruity in the powder (0025 teaches that). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Reynolds and Todorov as Reynolds teaches that pitching, yawing, and oscillating a recoater blade may help compensate for powder incongruities such as friction, interlock, liquid bridging, and/or cohesion (0006). Todorov also teaches that its system is used to find and compensate for powder incongruities (0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steele et al. (US-9956727-B2), teaching a conveyor belt additive manufacturing at a reference angle (see Figs. 7-8 for example). 
Harajiri (JP-2015020328-A, foreign copy and translation attached herewith) teaching the yawing of a recoater blade across a build surface (see Fig. 6 for example). 
Loeffler (US 20170036400 A1) teaching establishing anchor points in holes in a build platform (see Fig. 2 for example). 
Crear et al. (US 20180348367 A1) teaching calibrating a recoater blade (see abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742